DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
On page 7 of the response, applicant contends the rejections under 35 USC 112 are traversed. Applicant does not point out any supposed errors in the rejection and applicant’s amendments are insufficient to overcome all of the rejections. Accordingly, any rejection that has not been overcome is maintained as is outlined below.	On page 8 of the response, applicant traverses the Office’s Official Notice with regard to claims 3 and 4. While applicant’s traversal is not sufficient because has not specifically pointed out why the noticed facts are not considered common knowledge (MPEP 2144.03C), the Office cites US 5402433 A claim 1, US 20070286610A1 claim 8, JP H052259988A claim 2, and JP 4043844 B2. Each reference discloses monitoring a voltage or current, averaging the voltage or current in order to smooth the data obtained, and comparing the averaged value to a reference value to determine how the voltage or current is adjusted. As noted in the previous action, these are well known data processing techniques. 
Continuing on page 8, applicant discusses differences between the disclosed invention and Gurusami. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 9 of the response, applicant contends that Gurusami does not teach “a relationship storage part”. This is not persuasive. [0021] describes “The system controller 125 is a programmable device that receives input data from the temperature sensors 110, 140 and the current and voltage sensors 135 and then dynamically adjusts the TEC set point based upon the data. As will be discussed herein, the system controller 125 may include an algorithm that monitors the environment in the laser pump 105 and the environment surrounding the laser pump 105 in order to maintain a specific environmental condition in the system 100.” Accordingly, Gurusami describes “a relationship storage part” (i.e. the programmable device) “configured to store therein relationship data” (i.e. algorithm) “between the supply signal to the temperature control part” (i.e. receives input data from…the current and voltage sensors 135) and the predetermined target temperature (i.e. dynamically adjusts the TEC set point) for the temperature control part (i.e. TEC). 
Applicant continues by stating Gurusami does not teach a supply control part, since it does not teach acquiring the target temperature for the temperature control part from such relationship data when the acquired supply signal is changed and controlling the supply signal to the temperature control part so as to achieve the target temperature thus acquired. This is also not persuasive. Claim 1 requires “a supply control part designed to acquire a target temperature for the temperature control part from the relationship data depending on the supply signal thus acquired, and designed to control a supply signal to the temperature control part so as to achieve the target temperature thus acquired.” Gurusami discloses “a supply control part” (Fig. 1 element 120) “designed to acquire a target temperature for the temperature control part from the relationship data depending on the supply signal thus acquired” ([0019] “The localized temperature data may be used by a system controller 125 to dynamically adjust the TEC set point for the TEC 150. The TEC 150 may be connected to a TEC controller 120 via a TEC drive 115.” See also [0021] “The system controller 125 is a programmable device that receives input data from the temperature sensors 110, 140 and the current and voltage sensors 135 and then dynamically adjusts the TEC set point based upon the data.”), and designed to control a supply signal to the temperature control part so as to achieve the target temperature thus acquired” (Fig. 1 element 120; [0019] “The TEC 150 may be connected to a TEC controller 120 via a TEC drive 115. Generally, the TEC controller 120 controls the power supplied to the TEC 150 via the TEC drive 115 in order to maintain the TEC set point.”). Accordingly, Gurusami discloses the claimed supply control part and relationship storage part as claimed.
On page 10, applicant contends “there is no obvious way for one of ordinary skill in the art to arrive at the present invention even if one were familiar with Gurusami”. As is outlined above, Gurusami anticipates the claimed invention. Applicant also states “the present invention also has a simpler construction than Gurusami, since the target temperature can be achieved while knowing the voltage and not knowing the current”. Applicant uses the transition phrase “comprising” which allows for the additional elements that are not claimed. Accordingly, this is not a distinction that could result in a patentable distinction. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the average value of the supply signal” which also lacks antecedent basis. For the purpose of this Office Action, the Office will interpret the language as “an average value of the supply signal”. 
Claim 4 further recites “a variation width of the average value of the supply signal”. A supply signal does not typically have a “width” unless the signal is a pulsed signal. Applicant never describes the supply signal as pulsed. Accordingly, it is unclear if applicant is attempting to implicitly require the supply signal to be pulsed or if applicant is attempting to claim comparing a relative variation as discussed in [0058] of the printed publication of the application. For the purpose of this Office Action, the Office will interpret the claim as “the supply control part does not change a target temperature for the temperature control part if a variation of an average value of the supply signal thus obtained is less than a predetermined value”.  

35 USC § 101
	The Examiner has reviewed claims 9 and 10 for compliance with 35 U.S.C. §101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). Claims 9 and 10 recite a series of steps and therefor are processes. Claim 9 and 10 also appear to recite the abstract idea of Mental Processes for observing and evaluating the temperature using a generic machine. Under their broadest reasonable interpretation, the limitations cover performance of the limitation in the mind but for the presence of the generic machine. However, the claims integrate this abstract idea into a practical application by requiring the additional step of changing the target temperature based on the observed data. While this step may be individually considered pre- or post- solution activity, the steps taken as a whole are directed to a specific improvement in wavelength control. As discussed in the specification, changing the target temperature based on the observed data results in improved wavelength control. Accordingly, the claims as a whole integrates the mental processes into a practical application and are eligible under the 2019 PEG.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurusami et al. (US 2008/0279237 A1), hereafter Gurusami.
Regarding claim 1, Gurusami discloses a semiconductor laser device (Fig. 1 element 100; Fig. 1 shows a black diode symbol with light emission in box 105. A person of ordinary skill in the art would infer from this a semiconductor laser, since it is electrically driven to produce light and the symbol is basic electrical symbol for a semiconductor diode), comprising: a semiconductor laser element (Fig. 1 element black diode symbol; See the explanation above regarding “semiconductor”); a temperature control part to control a temperature of the semiconductor laser element (Fig. 1 element 150; [0019]); a temperature sensor to detect a temperature of the temperature control part (Fig. 1 element 110; [0019]); and a temperature control device (Fig. 1 elements 120 and 125) to control a supply signal to the temperature control part so that a detected temperature obtained from the temperature sensor reaches a predetermined target temperature (Fig. 1 element “Set Point”), wherein the temperature control device changes a target temperature for the temperature control part depending on a supply signal to the temperature control part (Fig. 1 element 135; [0020] “The current and voltage data may be used by the system controller 125 along with the localized temperature data generated by the temperature sensor 110 to dynamically adjust TEC set point, if required, based upon the environmental condition.”) the temperature control device ([0021]) comprises a relationship data storage part to store therein relationship data indicating a relationship between a supply signal to the temperature control part and a target temperature for the temperature control part ([0021] discloses a programmable device that contains a relationship between the current and voltage sensors and temperature sensors so as to dynamically adjust the TEC set point), a supply signal acquisition part to acquire a supply signal to the temperature control part (Fig. 1 element 135), and a supply control part designed to acquire a target temperature for the temperature control part from the relationship data depending on the supply signal thus acquired (Fig. 1 element 120), and designed to control a supply signal to the temperature control part so as to achieve the target temperature thus acquired (Fig. 1 element 120; [0019]).
Regarding claim 9, Gurusami discloses a method for driving a semiconductor laser device (Fig. 1 element 100; Title; Fig. 1 shows a black diode symbol with light emission in box 105. A person of ordinary skill in the art would infer from this a semiconductor laser, since it is electrically driven to produce light and the symbol is basic electrical symbol for a semiconductor diode), the semiconductor laser device comprising a semiconductor laser element (Fig. 1 element black diode symbol; See the explanation above regarding “semiconductor”), a temperature control part to control a temperature of the semiconductor laser element (Fig. 1 element 150; [0019]), and a temperature sensor to detect a temperature of the temperature control part (Fig. 1 element 110; [0019]), the method includes controlling a supply signal to the temperature control part (Fig. 1 elements 120 and 125) so that a detected temperature obtained from the temperature sensor reaches a predetermined target temperature (Fig. 1 element “Set Point”), wherein the method includes: changing a target temperature for the temperature control part depending on a supply signal to the temperature control part (Fig. 1 element 135; [0020] “The current and voltage data may be used by the system controller 125 along with the localized temperature data generated by the temperature sensor 110 to dynamically adjust TEC set point, if required, based upon the environmental condition.”), the temperature control device ([0021]) comprises a relationship data storage part to store therein relationship data indicating a relationship between a supply signal to the temperature control part and a target temperature for the temperature control part ([0021] discloses a programmable device that contains a relationship between the current and voltage sensors and temperature sensors so as to dynamically adjust the TEC set point), a supply signal acquisition part to acquire a supply signal to the temperature control part (Fig. 1 element 135), and a supply control part designed to acquire a target temperature for the temperature control part from the relationship data depending on the supply signal thus acquired (Fig. 1 element 120), and designed to control a supply signal to the temperature control part so as to achieve the target temperature thus acquired (Fig. 1 element 120; [0019])..
Regarding claim 10, Gurusami discloses a non-transitory computer readable medium storing a driving program ([0021] discloses a programmable device including an algorithm) used for a semiconductor laser device (Fig. 1 element 100; Title; Fig. 1 shows a black diode symbol with light emission in box 105. A person of ordinary skill in the art would infer from this a semiconductor laser, since it is electrically driven to produce light and the symbol is basic electrical symbol for a semiconductor diode) comprising a semiconductor laser element (Fig. 1 element black diode symbol; See the explanation above regarding “semiconductor”), a temperature control part to control a temperature of the semiconductor laser element (Fig. 1 element 150; [0019]), a temperature sensor to detect a temperature of the temperature control part (Fig. 1 element 110; [0019]), and a control device to control a supply signal to the temperature control part (Fig. 1 elements 120 and 125) so that a detected temperature obtained from the temperature sensor reaches a predetermined target temperature (Fig. 1 element “Set Point”), wherein the driving program is executable to cause the control device to perform a function of changing a target temperature for the control temperature part depending on a supply signal to the temperature control part (Fig. 1 element 135; [0020] “The current and voltage data may be used by the system controller 125 along with the localized temperature data generated by the temperature sensor 110 to dynamically adjust TEC set point, if required, based upon the environmental condition.”; [0021] discloses a programmable device including an algorithm), the temperature control device ([0021]) comprises a relationship data storage part to store therein relationship data indicating a relationship between a supply signal to the temperature control part and a target temperature for the temperature control part ([0021] discloses a programmable device that contains a relationship between the current and voltage sensors and temperature sensors so as to dynamically adjust the TEC set point), a supply signal acquisition part to acquire a supply signal to the temperature control part (Fig. 1 element 135), and a supply control part designed to acquire a target temperature for the temperature control part from the relationship data depending on the supply signal thus acquired (Fig. 1 element 120), and designed to control a supply signal to the temperature control part so as to achieve the target temperature thus acquired (Fig. 1 element 120; [0019])..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gurusami. 
Regarding claim 3, Gurusami does not explicitly disclose the supply control part acquires a target temperature for the temperature control part from the relationship data depending on an average value of the supply signal thus obtained, per predetermined period. However, the Office takes Official Notice that acquiring a target value from a related measured value averaged over a specific time period, often by a relationship outlined in a lookout table, is well known in the art of automatic power and temperature control. An advantage of such a relationship used in a control system allows the target value to be periodically adjusted as the system ages. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gurusami with the supply control part acquires a target temperature for the temperature control part from the relationship data depending on an average value of the supply signal thus obtained, per predetermined period, since it is known in the art to acquire a target value from a related measured value averaged over a specific time period is known in the art in order to allow the target value to be periodically adjusted as the system ages and since the Court has held applying a known technique to a known device ready for improvement to yield predictable results requires only ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143(I)(D). 
Regarding claim 4, Gurusami does not explicitly disclose the supply control part does not change a target temperature for the temperature control part if a variation width of the average value of the supply signal thus obtained is less than a predetermined value. However, the Office takes Official Notice that adjust a target value only when a related averaged measured value is greater than a threshold value is a well-known control method in the art. An advantage of this control method is to only adjust the target value when the measured values are outside the precision required based on the intended use of the system. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gurusami with the supply control part does not change a target temperature for the temperature control part if a variation width of the average value of the supply signal thus obtained is less than a predetermined value, since it is known in the art to only adjust the target value when the measured values are outside the precision required based on the intended use of the system is known in the art in order to only adjust the target value when the measured values are outside the precision required based on the intended use of the system and since the Court has held applying a known technique to a known device ready for improvement to yield predictable results requires only ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143(I)(D).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gurusami in view of Belkin et al. (US 2008/0144577 A1), hereafter Belkin.
Regarding claim 5, Gurusami further discloses the relationship data storage part stores therein relationship data indicating a relationship between a supply signal to the temperature control part and a target temperature for the temperature control part ([0021] discloses a programmable device that contains a relationship between the current and voltage sensors and temperature sensors so as to dynamically adjust the TEC set point) per the output characteristics of the device ([0021]). Gurusami does not explicitly disclose the relationship per oscillation wavenumber of the semiconductor laser. However, Belkin discloses a relationship per oscillation wavenumber of the semiconductor laser ([0024] describes a relationship between the temperature and the wavelength. Wavelength and wavenumber are two representations of the same physical quantity). The advantage is to control the wavelength of the output ([0024]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gurusami with the relationship per oscillation wavenumber of the semiconductor laser as disclosed by Belkin in order to control the wavelength of the output.
Regarding claim 6, Gurusami does not explicitly disclose the semiconductor laser element is composed of a multi quantum well structure including a plurality of well layers subjected to multistage connection, and the semiconductor laser element is designed to emit a light by optical transition between subbands formed in quantum cells. However, Belkin discloses the semiconductor laser element is composed of a multi quantum well structure including a plurality of well layers subjected to multistage connection, and the semiconductor laser element is designed to emit a light by optical transition between subbands formed in quantum cells ([0013] refers to using a quantum cascade laser which necessarily has the claimed elements). The advantage is to provide a laser capable of emitting in the desired spectral range ([0010]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gurusami with the semiconductor laser element is composed of a multi quantum well structure including a plurality of well layers subjected to multistage connection, and the semiconductor laser element is designed to emit a light by optical transition between subbands formed in quantum cells as disclosed by Belkin in order to provide a laser capable of emitting in the desired spectral range.
Regarding claim 8, Gurusami further discloses a semiconductor laser device according to claim 1 (see the Rejection of claim 1 above) designed to emit a laser light for an intended application ([0021]). Gurusami do not explicitly disclose a gas analyzer to analyze a measurement target component included in gas, the gas analyzer comprising: a measurement cell to permit introduction of the gas, the semiconductor laser device designed to emit a laser light to the measurement cell, an optical detector to detect a laser light after passing through the measurement cell, and an analysis part to analyze the measurement target component by using a detection signal obtained from the optical detector. However, Belkin discloses a gas analyzer to analyze a measurement target component included in gas ([0040]), the gas analyzer comprising: a measurement cell to permit introduction of the gas (Fig. 5 element 510), the semiconductor laser device designed to emit a laser light to the measurement cell (Fig. 5 element 100), an optical detector to detect a laser light after passing through the measurement cell (Fig. 5 element 520), and an analysis part to analyze the measurement target component by using a detection signal obtained from the optical detector (Fig. 5 element 530). The advantage is to use the laser to detect a number of different gases or liquids ([0040]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gurusami with a gas analyzer to analyze a measurement target component included in gas, the gas analyzer comprising: a measurement cell to permit introduction of the gas, the semiconductor laser device designed to emit a laser light to the measurement cell, an optical detector to detect a laser light after passing through the measurement cell, and an analysis part to analyze the measurement target component by using a detection signal obtained from the optical detector as disclosed by Belkin in order to detect a number of different gases or liquids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828              
08/15/2022